KENNETH W. SHRUM, Presiding Judge,
concurring.
I concur in the principal opinion in all respects, including its analysis and holding.
I write separately, however, to express my view that the trial court misapplied or misinterpreted the law in holding that the previously dismissed equitable adoption count, with its incidental request for name change, was the “same cause of action or claim” brought by Appellants under § F 527.270. They are not the same causes of action or claims within the meaning of Rule 67.03.
The adoption count was grounded in equitable principles, whereas the name change under § F 527.270 was a statutorily created cause of action. A request to change these childrens’ names in the equity count was only *475incidental to the principal relief sought, i.e., adoption. On the other hand, a change of name proceeding under § F 527.270 does not depend for its outcome upon establishment of paternity. L.M.K v. D.E.K., 685 S.W.2d 614 (Mo.App.1985). The propriety of the name change is the principal issue in a § 4F 527.270 action. See e.g. In re Reed, 584 S.W.2d 103 (Mo.App.1979). The essential elements of these two actions differ, the evidence required differs, and the procedure differs.
In my view, the dismissal of the equitable adoption count “with prejudice” did not bar the filing of an action for name change under § 527.270.